DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-17 are currently pending and are presented for examination on the merits.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “119” has been used to designate both "angled side rail 119" and "opening 119". Figures 3 and 4 include reference number “119” directed towards a component of the lid, which appears to be neither the “angled side rail 119” or the “opening 119.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Reference number “101” identifies both the dome-shaped “lid 101” and the “adjacent chamber 101 - 104” (Para. [0015]). Examiner believes that the reference to “adjacent chamber 101 - 104” in paragraph [0015] should be amended to “adjacent chamber 102 - 104” to be consistent with the remainder of the specification.
Reference number “112” identifies both the “outdoor cooking assembly carrier 112” (Paras. [0012]-[0013], [0019], [0021], [0024]-[0026], [0028], [0032]-[0033], and [0036]) and the “trailer 112” (Paras. [0022] and [0029]). Examiner suggests amending the “trailer 112” in paragraphs [0022] and [0029] to the “outdoor cooking assembly carrier 112, such as a trailer” to be consistent with the remainder of the specification. 
Reference number “119” identifies both the “angled side rail 119” and an “opening 119” (Para. [0021]). Examiner suggests amending the references to the “opening 119” in paragraph [0021] with another unused reference number (e.g., “opening 122”) to be consistent with the remainder of the specification. Examiner notes that Figure 4 will also need revision to amend the illustrated opening 119 to the selected reference number.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, and 6-7, and 9-12 are rejected under 35 U.S.C. §§102(a)(1) and 102(a)(2) as being clearly anticipated by U.S. Patent Publication No. 2014/0053823 to Frantz 
Regarding claim 1: Frantz discloses an outdoor cooking assembly (10; Figure 1) comprising: a smoker (12; para. 26; Figure 1) for smoking meat and a trailer (14; portable grill cabinet 14 is shown in Figure 2). The Examiner notes that the present application describes trailer 112 as a trailer receiver hitch and does not appear to have wheels that support trailer 112 while being towed. See, e.g., Figure 4. Accordingly, the portable grill cabinet 14 of Frantz is within the scope of ‘trailer’ as used in the present claims. The trailer of Frantz has a frame (18; Figure 2), the frame (18) comprising a mounting shaft (110), an angular side rail (64; Figure 4) on one side of the mounting shaft and an angular side rail (64; Figure 4) on the opposing side of the mounting shaft (110), the mounting shaft (110) and the two angular side rails (64) coupled to and integral with a support bar (56; Figure 4), the smoker (12) rigidly and securely coupled to the frame (18).
Regarding claim 2: Frantz discloses the smoker (10) is a vertical smoker (10). See Figure 1 and Frantz, para. 10.  
Regarding claim 6: Frantz discloses that the frame (18) is coupled to a handle (106; Figure 6; para. [0034]). 
Regarding claim 7, which depends on claim 6: Frantz discloses that the handle (106) extends vertically upward from the frame (18). See, e.g., Figure 6.  
Regarding claim 9: Frantz discloses that the frame (18) is coupled to an axle (100; Figure 7) and the axle (100) has a wheel (tires 98) on each side. See, e.g., Frantz, Figure 7 and para. [0033]. 
Regarding claim 10: Frantz discloses that the frame (18) comprises a foot (caster 96; Figure 9) that extends from the mounting shaft (110) to the ground to steady the outdoor cooking assembly (10). (The claims do not recite that the foot (caster 96) extends directly from the mounting shaft (110), therefore castor wheels (96) extending from the foot via bar (58) and an unnumbered bar that is parallel to bar (56), read on claim 10).
Regarding claim 11: Frantz discloses that the mounting shaft (110) comprises an opening (112; Figure 2). (See, e.g., Frantz, para. [0025] stating that the “receiver hitch may be a tubular trailer hitch … typically constructed from a hollow tube that has a rearward facing tubular end and aligning pin receiver holes in the sides of the hollow tube.” See also, e.g., Frantz, para. [0031] describing the connection of drawbar tube 110 having holes 112).
Regarding claim 12, which depends on claim 11: Frantz discloses that the mounting shaft (110) is configured to be received by a receiving hitch and a hitch pin is inserted through the opening. (See, e.g., Frantz, para. [0025] stating that the “receiver hitch may be a tubular trailer hitch … typically constructed from a hollow tube that has a rearward facing tubular end and aligning pin receiver holes in the sides of the hollow tube.” See also, e.g., Frantz, para. [0031] describing the connection of drawbar tube 110 within bore 76).
Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Frantz in view of U.S. Patent Publication No. 2015/0327723 to Leighton
Frantz teaches the invention as discussed above but does not expressly teach a firebox, along with a cylindrical shape.
Regarding claim 3, which depends on claim 2: Leighton teaches a portable fire pit barbeque combination that comprises a firebox chamber (fire pit 222; Figure 8; paras. [0063]-[0067]) and at least one removeable, cylindrical chamber (fire pit body 224; Figure 8; para. [0063]).
It would have been obvious to one of ordinary skill in the art to have the Frantz invention modified with the Leighton removable chamber, in order to enhance the number and type of cylindrical chambers available to the operator of the portable cooking device. The ability to use a cylindrical chamber enables different variations that “may be desirable to control the amount of air supplied to the fire (which may be more desirable for fire pits which do not use gas, e.g., wood-burning fire pits). Leighton, para. [0063]. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Frantz and Leighton in further view of U.S. Patent Publication No. 2009/0308373 to Scott
Frantz teaches the invention as discussed above but does not expressly teach certain characteristics of the firebox chamber. Specifically, Frantz does not suggest that the firebox chamber has a door for inserting fuel or a latch to couple the firebox chamber to a cylindrical chamber.
Regarding claim 4, which depends from claim 3: Scott teaches that the firebox chamber (50) comprises a door (lower draft door 22; Figure 1) for inserting fuel. (Scott, para. [0026]. Because the door (22) of Scott is capable of inserting fuel the door limitation is not afforded patentable weight for the intended use of a door capable of inserting a fuel.
It would have been obvious to one of ordinary skill in the art to have the invention of Frantz and Leighton further modified with the Scott door, in order to enhance a preferred configuration for a specific user’s choice of fuel. For example, as shown in Figure 8, when the user includes an insert plate 240, a door in the side wall 228 provides access to insert various fuels into the body 230. Thus, by including a door in the sidewall 228, the number and type of fuels available to the operator of the portable cooking device is enhanced. The door will help clean the ash from the burned fuel. (Scott, para. 0026). By providing additional combustion chambers, doors, latches, or other fittings, consumers with different preferences may be able to adapt the device for their preferred configuration and the preferred type of fuel (e.g., gas, wood, charcoal, etc.). Further, latches may accommodate secure portability of cylindrical chambers of the portable cooking device. Therefore, the combination of Frantz and Leighton with Scott would have been obvious to a person of ordinary skill in the art at the time the inventions was filed.
Regarding claim 5, which depends from claim 4: Scott teaches that the firebox chamber (50) is coupled to the removeable, cylindrical chamber (lid 30) with at least one latch (latch 32). (See, Scott, para. [0019]).
It would have been obvious to one of ordinary skill in the art to have the invention of Frantz and Leighton further modified with the Scott door and removable chamber, in order to enhance a preferred configuration for a specific user’s choice of fuel. the number and type of cylindrical chambers available to the operator of the portable cooking device. By providing additional combustion chambers, doors, latches, or other fittings, consumers with different preferences may be able to adapt the device for their preferred configuration and the preferred type of fuel (e.g., gas, wood, charcoal, etc.). Further, latches may accommodate secure portability of cylindrical chambers of the portable cooking device. Therefore, the combination of Frantz and Leighton with Scott would have been obvious to a person of ordinary skill in the art at the time the inventions was filed.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Frantz in further view of Scott
Regarding claim 8, which depends on claim 7: Although the primary embodiment of Frantz does not disclose a rectangular handle, Frantz does disclose an alternative embodiment in which the handle (106) is substantially rectangular-shaped (para. [0034] states that the “rear handle 106 may be generally U-shaped”). Moreover, the Scott handle (46) is substantially rectangular-shaped. (See, Scott, Figure 7C illustrating a rectangular-shaped handle).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the Frantz handle with the Scot handle, because the substitution of one known element for another would have yielded predictable results of moving the cooking assembly from one place to another.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Frantz and Scott in view of U.S. Patent No. 8,672,200 to O’Hare
Frantz and Scott each teach the outdoor cooking assembly of claim 13 with a 2” trailer hitch (commonly understood as a class III receiver hitch), but do not identically explicitly disclose that the mounting shaft is configured to be inserted in a “class III” (two inch by two inch) vehicle trailer receiver hitch. (See Frantz, para. [0035] stating “the opening of the female end of the hitch receiver is generally two inches by two inches, which is commonly provided in the standard tow package on most sport utility vehicles, pickup trucks and other recreational vehicles.” See also, Scott, paras. [0004] and [0036] which both teach a 2-inch trailer hitch connection.) 
O’Hare teaches a tailgating system with a class III (“class 3”) hitch that may either be mounted through the 2” rear accessory tube (8) or to a standard class III hitch (O’Hare, col. 7, ln. 39-40).
It would have been obvious to one of ordinary skill in the art to have the invention of Frantz and Scott further modified with the 2” class III hitch of O’Hare in order to increase the load capacity supported by the trailer. Therefore, the combination of Frantz and Scott in view of O’Hare would have been obvious to a person of ordinary skill in the art at the time the inventions was filed.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Frantz in view of U.S. Patent No. 8,739,380 to Montgomery and U.S. Patent No. 4,467,709 to Anstedt
Regarding claim 14: Frantz discloses a trailer (14) comprising a handle (106) and wheels (98), the vertical smoker (10) rigidly and securely coupled to the trailer (14), as applied in the 102 rejection of claim 1 above.
Frantz does not disclose a removable cylindrical firebox chamber.
Montgomery teaches an outdoor cooking assembly, comprising: a vertical smoker (10; Figure 3) having a firebox chamber (fuel compartment 16; Figure 3), a removeable, cylindrical chamber (chamber 12 and/or 14; Figure 3), and a removeable, cylindrical [[dome-shaped]] lid (top 40; Figure 1), the firebox chamber removably coupled to the removeable, cylindrical chamber (12) (Montgomery, col. 4, lines 13-14) and the removeable, cylindrical chamber (12) coupled to the removeable, cylindrical lid (40) (Montgomery, col. 4, lines 13-14); and a trailer (the handle bar assembly 32 shown in Figure 1 is used to transport the vertical smoker 10) comprising a handle (38) and wheels (26), the vertical smoker (10) rigidly and securely coupled to the trailer (10) (Montgomery, col. 6, lines 44-56).
Both Frantz and Montgomery are directed toward smokers. It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the vertical smoker (10) as taught by Frantz with the vertical smoker (10) of Montgomery, because the vertical smoker (10) of Montgomery provides additional “swing-out cooking units so that a user can more easily access the individual cooking units.” (Montgomery, col. 1, ln. 55-56). In other words, Montgomery provides an increased vertical surface area by providing additional individual cooking units. 
However, the combination of Frantz and Montgomery does not teach a dome-shaped lid. 
Anstedt teaches a smoker grill (1) with a hemispherical dome-shaped lid (4). (See, Anstedt, col. 2, line 21 and lines 45-46). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the cylindrical chambers (12 and/or 14) with the dome-shaped lid (4) of Anstedt. Specifically, the dome-shaped lid (4) improves the smoke circulation through the cylindrical chambers (12/14) of the combination of Frantz and Montgomery and prevents users from inadvertently blocking the upper chamber by placing a cover that is not dome-shaped between chamber 12 and chamber 14 in the Frantz/Montgomery assembly. 
Regarding claim 15: Montgomery teaches that the trailer (32) comprises a frame (mounting brace 30). (Montgomery; Figure 3).
Regarding claim 16, which depends from claim 15: Frantz teaches that the frame (18; Figure 2) comprises a mounting shaft (110) and angular side rails (64) on either side of the mounting shaft. See, e.g., Frantz, Figure 4.
A person having ordinary skill in the art at the time the invention was filed would find it obvious to modify the trailer of Montgomery to include the triangular support members of Frantz to steady the smoker assembly and prevent the axle from twisting.
Regarding claim 17, which depends from claim 16: Frantz further teaches that the mounting shaft (110) and the angular side rails (64) are coupled to and are integral with a support bar (56; Figure 4). (See, e.g., Frantz, para. [0024] “Terms, such as ‘connected,’ ‘connecting,’ ‘attached,’ ‘attaching,’ ‘join’ and ‘joining’ are used interchangeable and refer to one structure or surface being secured to another structure or surfaces or integrally fabricated in one piece.” (Emphasis added.).
Citation of Pertinent Additional Prior Art References
Examiner cites the following references that are made of record, but not explicitly relied upon in this Office Action:
U.S. Patent No. 9,074,775 to McCary.
U.S. Patent No. 6,701,913 to LeDuc.
U.S. Patent No. 6,164,508 to van Veenen.
U.S. Patent No. 6,058,832 to Fountain.
U.S. Patent No. 5,988,158 to Schmidt.
U.S. Patent No. 5,184,599 to Stuart.
U.S. Patent No. 4,944,284 to O’Quin.
U.S. Patent Publication No. 2018/0347817 to Roy.
U.S. Patent Publication No. 2012/0064215 to Michaud. 
U.S. Patent Publication No. 2006/0037600 to Baris. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD G JUBBER whose telephone number is (571)272-4682. The examiner can normally be reached 8-5 (EST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BGJ
/BRAD G JUBBER/Examiner, Art Unit 3761         

								/HELENA KOSANOVIC/
Supervisory Patent Examiner, 
Art Unit 3761
042022